DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 	Claims 1-4 are pending. Claims 1 and 3 are amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jaakkola et al (US 2019/0085509) hereinafter JAA in view of Bergstrom et al (US 2011/0174698) hereinafter BERG.
As for claim 1, JAA teaches a fiber processing device which has:
	A sieve (a fiber fractionator which includes a pressure sorter is substantially a sieve) configured to screen material containing fiber [Fig. 1 #20; 0054];
	An accumulator configured to accumulate the material discharged from the sieve (the papermaking machine forming wire, by accumulating fibers from downstream the fiber fractionator) [Figs. 1 and 3 # 76; 0060-62; 0065];

	A controller configured to control the sieve [Fig. 1 #68; 0075] by:
	The fiber processing device is controlled to operate the sieve at a first speed during processing of the material accumulated by the processor (as the fiber fractionator has already discharged sieve material which goes to the accumulator and processor) [0073; 0075; 0094-95]; 
When the sieve starts from a stopped state (during initialization) [0094], maintaining an operation speed of the sieve at a second speed that is a lower speed than the first speed (as this would be done to correct for fiber length) [0075; 0094-95], the second speed being maintained for a time after the sieve starts operating (as it is understood that after correcting for fiber length that the speed would be maintained for as long as the fiber length needs correcting therefore meeting a ‘specific time’) [0075; 0094-95]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the speed such that there is a second speed slower than the first speed for a specific time (the time for which the parameters are out of range) as the ordinary artisan would have recognized this optimization to occur as an obvious consequence of adjusting the speed of a sieve to arrive to desired product parameters.
As it pertains to the controller being configured to suppress variation in the material discharged, the Examiner notes that in JAA the mass/volumetric flow rates of the discharged material (LF vs SF fiber length flows) are measured [0055] with the understanding that the selectivity of the sieve is affected by the rotational speed employed [0056]. The key purpose of the sieve of JAA is to issue corrections to achieve a desired average fiber length which includes 
Should the Applicant disagree:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have suppressed variability of the fiber length discharge (of the SF and LF discharge flows) as part of the overall process in reducing variability in the average fiber length. 
JAA further teaches a humidity detector (moisture detector) [Fig. 3 #92a-c; 0066]. The controller controls the speed based on the humidity detector (as a measurement device) [0077]. Therefore it is understood that both speeds would be influenced by the humidity detector and therefore the second speed is controlled according to humidity detected by the humidity detector. 
JAA further teaches that the sieve is cylindrical (as a cylindrical screen)
and openings (apertures) are disposed in the outside surface of the sieve [0054], but JAA does
not teach that the sieve rotates on an axis of the sieve.
BERG teaches a fiber fractionator [Abstract; 0066] which employs a rotating cylindrical
screen element [0066]. The rotation of the cylindrical screen prevents long fibers from blocking
slots (perforations) [0071].
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have replaced the cylindrical screens of JAA with the rotating



As for claim 2, JAA teaches claim 1 and wherein the controller is configured to maintain the operating speed of the sieve at the second speed that is lower than the first speed for the specific time during execution of a startup operation (as this would naturally occur as a consequence of starting the machine up and correcting for the fiber length during start up) [see claim 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the speeds during the execution of the startup operation as this would be an obvious optimization to arrive to desired product parameters.

As for claim 3, JAA teaches claim 2 and that the control over the sieve occurs on a real-time basis [0069-71]. As the real time operation would be divided into various corrections (ex: one correction to increase the fiber length or other properties while another correction to decrease it), therefore the speed would be accelerated (increased operation speed per unit time for a period of time) for one operation a decelerated (decreased operation speed per unit time for a period of time) for each execution after a period of time [0075; 0094-95].

. 

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that Jaakkola fails to teach the humidity detector and its use in paragraph 0077. 
The Examiner respectfully disagrees and clarifies what was cited in the previous office action. Jaakkola teaches a humidity detector termed “a moisture detector” this is found in paragraph 0066 and referred to in figure 3 reference number 92a-c. Paragraph 0077 of Jaakkola teaches that the measurement devices control the speed of rotation. It is then understood that the humidity detector would control both speeds of Jaakkola and thereby meet the newly amended claim limitations. 

Applicant’s amendments have obviated the objection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748